02-12-148-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00148-CV
 
 



In re James Michael Tesi


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and application
for temporary relief, which we construe as a motion for temporary relief, and
is of the opinion that relief should be denied.  Accordingly, relator’s
petition for writ of mandamus and motion for temporary relief are denied.
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.
 
DELIVERED: 
April 19, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).